 



EXHIBIT 10.39
FIRST AMENDMENT TO FIXED PRICE SUPPLY AGREEMENT
     Under terms of this First Amendment of Fixed Price Supply Agreement
(“Agreement”), ARTES MEDICAL INC., with a place of business located at 5870
Pacific Center Blvd. San Diego, CA 92121 (“Buyer”) agrees to buy and LAMPIRE
BIOLOGICAL LABS, INC., with its place of business located at 3599 Farm School
Road, Ottsville, Pennsylvania 18942 (“Seller”) agrees to sell Bovine Corium
(“Material”) pursuant to the prices and terms set forth hereunder.
RECITALS
     WHEREAS, Buyer and Seller entered into a Fixed Price Supply Agreement dated
March 1, 2006 (the “Prior Agreement”); and
     WHEREAS, Buyer and Seller desire to continue their mutual business
relationship established pursuant to the Prior Agreement; and
     WHEREAS, Buyer and Seller wish to consummate this Agreement to supersede
and replace the Prior Agreement.
     NOW, THEREFORE, Buyer and Seller, intending to be legally bound, agree as
follows:

1.   QUANTITY TO BE SUPPLIED       Buyer shall be obligated to buy and Seller
shall be obligated to sell One Thousand Kilograms (1,000 Kg.) of Material
(hereinafter “the Minimum Purchase Commitment”) during the term of this
Agreement. Either Buyer or Seller may, from time to time, revise the Minimum
Purchase Commitment under terms and conditions mutually acceptable between the
parties.

2.   TERM, TERMINATION

  A.   This Agreement shall commence on the date set forth below, and unless
sooner terminated in accordance with the provisions set forth hereunder, this
Agreement shall remain in full force and effect for the longer period of either
(i) one (1) year from the date of execution or (ii) the length of time required
for Seller to complete its delivery obligation with respect to the Minimum
Purchase Commitment (“Term”).     B.   Nothing contained in paragraph 2.A. above
shall be construed as a restriction on Buyer’s ability to purchase Material in
excess of the Minimum Purchase Commitment (“Additional Material”) should Seller
be capable of supplying such Additional Material. Seller shall, however, be
under no obligation whatsoever to supply Additional Material.     C.   Subject
to the limitations of paragraph 5.B. hereunder, either party may terminate this
Agreement without cause for any reason upon sixty (60) days’ advance written
notice to the other party. If either party hereto shall commit any breach of any
of the provisions of this Agreement and shall not, within thirty (30) days
notice of such breach of the other party hereto remedy the same, then such other
party may, by written notice to the breaching party, forthwith terminate this
Agreement in its entirety. The right of either party to take the action as
herein immediately above provided shall not be affected in any way by its waiver
of, or failure to take any action with respect to, any previous breach.

Page 1



--------------------------------------------------------------------------------



 



3.   PRICE AND TERMS

  A.   Price. Buyer shall pay Seller the sum of Six Hundred Twelve Dollars and
Ninety Three Cents ($612.93) per kilogram of Material.     B.   Terms

  (1)   Upon Seller’s initiation of production of a batch of Material, Seller
shall submit an invoice to Buyer in the amount of Six Thousand Dollars
($6,000.00) (“Lot Initiation Fee”).     (2)   Buyer shall be obligated to pay
Seller the Lot Initiation Fee upon receipt of invoice for same.     (3)   Upon
shipment of a batch of Material to Buyer, Seller shall submit an invoice to
Buyer determined by the following expression:         P = (612.93 x Q) - 6,000  
      Where: P = payment due in dollars
            Q = quantity of Material shipped in kilograms     (4)   All invoices
submitted by Seller to Buyer for delivery of Material pursuant to
Section 3.B.(3) hereunder shall be due net thirty days (30) days from date of
invoice, F.O.B. shipping point, freight charged directly to Buyer’s Fed-Ex
Account # 2442-9469-3.

THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK

Page 2



--------------------------------------------------------------------------------



 



4.   PROCESSING REQUIREMENTS       Seller shall process Materials in accordance
with requirements set forth in Buyer’s Part Specification 1001, attached hereto
as Attachment 1 and incorporated herein by this referenceThe parties may modify
the processing requirements for the Material at any time, and they may agree
upon additional processing requirements for new Materials, provided however,
that no processing requirements, modifications or additional shall become
effective and binding upon the parties until they have been agreed upon in
writing and signed by both parties as a part of this Agreement.   5.   NO
RECOURSE

  A.   It is agreed and understood between the parties that the Minimum Purchase
Commitment, depicted in Paragraph 1 hereunder represents a firm obligation on
behalf of the Buyer and shall, for the purposes of this Agreement, be considered
“take or pay.”     B.   Should Buyer exercise its right of early termination
pursuant to paragraph 2.C. hereunder, Buyer shall not in any way be relieved of
its obligation to complete its purchase of the Minimum Purchase Commitment. In
such event, within ten (10) days of the effective date of termination, Seller
shall submit a final invoice (“Final Invoice”) to Seller in an amount determined
by the following expression:

F = $612,930.00 - (P+I)

      Where: F = Amount of Final Invoice
            P = Amounts previously paid to Seller by Buyer
            I = Amounts invoiced to Buyer but not yet paid         Buyer shall
remit payment of the Final Invoice to Seller net fifteen (15) days from the date
of the Final Invoice. Any other invoices that are unpaid as of the effective
date of termination shall be paid to Seller pursuant to their original payment
terms.

6.   SHIPMENTS BY SELLER       Seller shall create and maintain a documented
shipping procedure approved by Buyer and shall provide documentation with each
shipment as set per Buyer’s Specification 1001.   7.   ORDER OF PRECEDENCE      
The parties acknowledge that, in the course of performing under this Agreement,
each may use commercial forms, including without limitation, purchase orders and
order acknowledgments. Such commercial forms shall be used solely for the
convenience of the parties and no term or condition in any such form shall be
given any effect. It is specifically understood between Buyer and Seller that to
the extent any conflict may arise between the terms of this Agreement and the
terms of such commercial forms including, without limitation, any general terms
and conditions as may be stipulated on such commercial forms, the terms and
condtions of this Agreement shall control.   8.   WARRANTY

  A.   Seller makes no warranty expressed or implied, including any warranty of
merchantability or fitness for any particular purpose, concerning the Material,
other

Page 3



--------------------------------------------------------------------------------



 



      than, the Material shall be (i) of the quality specified in Attachment 1;
and (ii) be manufactured pursuant to generally accepted industry standards, in
accordance with applicable laws, rules and regulations and the Buyer’s
manufacturing procedures (hereinafter “Manufacturing Procedures”) specified in
Attachment 2, which is attached hereto and incorporated herein by this
reference.     B.   IN NO EVENT WILL SELLER BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR INDIRECT DAMAGES OF BUYER, OR ANY DAMAGES
OF BUYER RESULTING FROM LOSS OF USE, INTERRUPTION OF BUSINESS OR LOST PROFITS,
ARISING IN ANY WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY. THIS LIMITATION WILL APPLY EVEN IF THE BUYER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITATION ON WARRANTIES PROVIDED HEREIN.     C.   Buyer’s sole remedy in
the event of receipt of non-conforming Material from Seller shall be either
(i) replacement of non-conforming Material with conforming Material or, at
Buyer’s option, (ii) a refund of Buyer’s purchase price.

9.   HOLD HARMLESS, INDEMNIFICATION       Buyer shall protect, defend, and
indemnify Seller and its respective officers, directors, employees and agents
harmless against any and all claims, losses, demands, causes of action and any
and all related costs and expenses including, but not limited to reasonable
attorneys’ fees, costs and expenses suffered by Seller and/or Seller’s officers,
directors, employees, agents and to the person or property of any other person
or entity on account of personal injuries or death, or damage to property
occurring, growing out of, incident to, or resulting directly or indirectly from
the use of Material. The foregoing indemnification shall not be of effect when
such loss, damage, injury or liability arises from or in connection with
Seller’s breach of this Agreement or the gross negligence or willful misconduct
of Seller, its employees, agents, subcontractors, consultants or temporary
contractors; or where such loss, damage, injury or liability is due to
imperfections of any Material or information furnished by Seller.   10.  
INSURANCE       Each party shall maintain at all times during the Term adequate
insurance protecting all the Materials while in the party’s control, and in
Buyer’s case while in transit from the Seller, from any loss casualty, or
damage. Buyer shall maintain product liability insurance resulting from use of
the Materials. All insurance shall be in amounts not less that $2 million per
occurrence and $2 million in the aggregate. Buyer shall cause Seller to be named
as an “Additional Insured” on all policies of insurance. Any failure by Seller
to obtain proof of “additional Insured” status shall not be deemed waiver of
such requirement. Each party shall direct its insurer to notify the other in
writing immediately upon receipt from that party of, or upon the respective
insurer’s giving to that party, any notice relating to the non renew
cancellation or reduction in coverage of such insurance.   11.   CONFIDENTIALITY

  A.   All written information which is identified as confidential and is
provided by one party to the other in connection with this Agreement, including
both specific and business information, shall be retained in confidence by the
party receiving such information, and the receiving party shall not disclose
such information and shall not use such information for its benefit or for the
benefit of any third party, except as necessary to perform or enforce this
Agreement without the express written

Page 4



--------------------------------------------------------------------------------



 



      consent of the other party. Such obligations of confidentiality and
non-use shall not apply to information: (i) which is known to such receiving
party at the time of disclosure; (ii) which is hereafter disclosed to such
receiving party by a third party who, as against the party furnishing the
information, has the right to disclose the information; or (iii) which is
available to the public or the trade or subsequently becomes available to the
public or trade through no fault of the receiving party.     B.   The receiving
party may disclose confidential information in connection with any court
proceeding or governmental investigation where such disclosure is legally
required and in connection with applications to the government for approval to
sell or continue the sale of product(s) comprising the Material; provided the
disclosing party shall take all reasonable steps to preserve the confidential
information and notice as such disclosure is given the other party. Should Buyer
be required to divulge confidential information as part of any financial filing
mandated by any governmental agency, Buyer shall permit Seller to review any
such proposed disclosure and redact those sections of the disclosure that
divulge Seller’s confidential information.     C.   The stipulations of
confidentiality described herein shall survive the termination of this Agreement
for a period of three (3) years.

12.   APPLICABILITY OF PRIOR COMMITMENT       Seller acknowledges that Buyer has
placed a previous commitment for Material against Buyer’s purchase order number
401792 (“Prior Commitment”). Both parties hereto agree that the Prior Commitment
shall be specifically applied against the Minimum Purchase Commitment pursuant
to paragraph 1 hereunder.   13.   FORCE MAJEURE

  A.   Either party shall be excused from nonperformance or delay in performance
to the extent that such nonperformance or delay in performance is caused by
circumstances beyond the control of the affected party. Without limitation, the
term “Force Majeure” shall include promulgation of United States’ governmental
regulations under the United States Food and Drug Administration and/or the
United States Department of Agriculture which affect either Buyer’s use of the
Material and/or Seller’s ability to produce the Material.     B.   Specifically,
and without limitation, Seller shall be excused from nonperformance or delay in
performance should any of the following circumstances arise:

  (1)   Seller’s source of veal calves is discontinued or in any way disrupted;
    (2)   Seller’s veal calf processor (“Processor”) terminates processing of
veal calves, or becomes capacity limited in any way, for whatever reason;
including, without limitation, any and all economic considerations which may
dictate that Processor limit or cease veal calf processing.

      Should either of the circumstances stipulated in paragraphs 13.(B)
(1) and/or (2) occur, Seller shall declare a condition of Force Majeure by
giving written notice to Buyer pursuant to paragraph 14.(G) hereunder. Should
said condition of Force Majeure remain in effect for a continuous period of
sixty (60) days, Buyer shall be permitted to terminate this Agreement
immediately upon written notice and shall be relieved of any further obligation
with respect to the Minimum Purchase Commitment. Upon such termination, Buyer
shall be obligated to accept delivery

Page 5



--------------------------------------------------------------------------------



 



      and pay for all Material (i) then currently being processed and/or
(ii) scheduled by Seller (as evidenced by Seller’s raw material purchases) to be
processed prior to the declaration of Force Majeure.

14.   MISCELLANEOUS

  A.   Amendments:         This Agreement may not be amended or modified, nor
may any right or remedy of either party be waived, unless the same is in writing
and signed by the duly authorized representative of such party. The waiver by
either party of the breach of any term or provision hereof by the other party
shall not be construed as a waiver of any other or subsequent breach.     B.  
No Waiver; Remedies:         No failure or delay by either party in exercising
any of its rights or remedies herein shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise thereof or the exercise of any other right or remedy.
The rights and remedies of the parties provided in this Agreement are cumulative
and not exclusive of any rights or remedies provided by law.     C.   Successors
and Assigns:         This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that neither party hereto may assign or otherwise transfer any
of its rights, duties or obligations under this Agreement without the prior
written consent of the other party, which shall not be unreasonably withheld or
delayed by either party.     D.   Entire Agreement:         This Agreement
constitutes the sole, final and entire expression of the terms of Agreement
between the parties relating to the subject matter contained herein and is the
complete and exclusive statements of those terms. This Agreement supersedes all
prior proposals, communications, representations and agreements, whether oral or
written, with respect to such subject matter hereof. All references to this
Agreement shall be deemed to include the attachments hereto.     E.  
Severability:         Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions hereof in any other jurisdiction.     F.   Notices:         All
notices provided for this Agreement shall be sent by registered or certified
mail, return receipt requested and be deemed given on delivery as confirmed by
delivery records, to the parties at the addresses indicated in the initial
paragraph of this Agreement, unless either party changes address by written
notice to the other.

Page 6



--------------------------------------------------------------------------------



 



G.   Relationship:       Each party to this Agreement is an independent
contractor, and nothing contained herein shall be construed to create an agency,
employment, representative relationship or partnership between the parties.   H.
  Headings:       All headings, sub-headings and captions in this Agreement have
been inserted merely for the convenience of the parties and shall have no effect
on the interpretation of this Agreement.   I.   Governing Law / Cost of
Enforcement:       (1) This Agreement, including the performance and
enforceability hereof, shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without giving effect to any law which
would result in the application of a different body of law. Any and all disputes
arising under or in connection with this Agreement shall be brought and resolved
in the state or Federal courts located in the Commonwealth of Pennsylvania and
each party hereby consents to the jurisdiction of such courts and waives any
objections thereto.       (2) If either party hereto brings any action to
enforce its rights hereunder, the prevailing party in any such action shall be
entitled to recover its reasonable attorneys’ fees and costs incurred in
connection with such action.

Page 7



--------------------------------------------------------------------------------



 



Entered into this ____ day of ____________, 2007

                      LAMPIRE BIOLOGICAL LABS, INC.       ARTES MEDICAL, INC.  
 
 
                   
By:
          By:        
 
 
 
Gregory F. Krug          
 
Peter C. Wulff    
 
  President           Chief Financial Officer    

Page 8



--------------------------------------------------------------------------------



 



Attachment 1
(General Process Requirements)

1.0   General Information

  1.1   All information regarding the specific requirements for Lampire
Biological Laboratories to prepare, produce, and/or deliver the Material shall
be governed by the specification of Artes Medical part # 1001.     1.2   The
hide splitter blade is dedicated to Artes Medical Materials only.     1.3  
Lampire Biological Laboratories completes, approves, and maintains certificates
as defined by Artes Medical’s part # 1001 specification.

2.0   Lampire Biological Laboratories Responsibilities

  2.1   Lampire Biological Laboratories is required to notify and receive
approval from Artes Medical, Inc. in advance of any proposed changes in breeding
(including implementing a new breeder), feeding, growing, slaughtering or
processing of the calf and calf hide corium.     2.2   Lampire Biological
Laboratories is responsible for the shipment of corium to Artes Medical, Inc.
via Fed-X.     2.3   Lampire Biological Laboratories is required to document and
report all deviations or non-conformances of calves, hides, corium or shipments.
    2.4   Lampire Biological Laboratories shall be required to maintain
historical processing documents, on site or other mutually acceptable location,
for all herds processed on behalf of Artes Medical. In the event Lampire
Biological Laboratories decides to dispose of Artes Medical related processing
documents, hard copies will be sent to Artes Medical’s Quality Department.

THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK

Page 9



--------------------------------------------------------------------------------



 



Attachment 1 (Continued)
(Buyer’s Part Specification 1001)

Page 10



--------------------------------------------------------------------------------



 



Attachment 2
(Manufacturing Procedures)
Lampire Biological Laboratories Document Number & Description

  •   SOP QA 200 51 USDA Inspection Coordination — Marcho     •   SOP QA 200 52
Bovine Source Material Certification Documentation     •   BR 160 96 Collection,
Transportation, Processing and Shipment of Bovine Calf Hides and Corium (Artes
Medical, Inc., P/N 1001)     •   SOP SP 140 41 Basic Operation of Analytical
Balances     •   SOP SP 140 87 Operation and Maintenance of the SC/L1500 Bovine
Hide Fleshing Machine     •   SOP SP 140 94 Operation and Maintenance of the
Fortuna Hide Splitting Machine     •   SOP SP 140 96 Bovine Hide Processing Area
Preparation Log     •   SOP SP 160 59 Shipping via Federal Express     •   SP
160 116 Packaging and Shipment of Bovine Calf Hides and Corium (Artes Medical,
Inc., P/N 1001)

THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK

Page 11